United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
SOCIAL SECURITY ADMINISTRATON,
PHILADELPHIA REGION, CENTER FOR
HUMAN RESOURCES, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-816
Issued: December 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2010 appellant filed a timely appeal of a December 18, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
commencing July 28, 2007 causally related to her accepted employment-related injuries.
FACTUAL HISTORY
This case has previously been before the Board. In an October 13, 2006 decision, the
Board set aside an Office decision and remanded the case for further development regarding

whether appellant had more than 43 percent impairment to her left leg.1 In a November 6, 2008
decision, the Board affirmed the Office’s February 9, 2007 decision which found appellant had
no more than 43 percent impairment of the left leg.2 The Board also affirmed a November 19,
2007 Office decision which found appellant failed to establish that she sustained a recurrence of
disability beginning on July 28, 2007 causally related to her accepted employment-related
injuries. The facts of the case as set forth in the Board’s prior decisions are incorporated herein
by reference. The facts relevant to the present appeal are set forth.
On September 16, 2009 appellant requested reconsideration. Her attorney argued that by
virtue of the large schedule award and associated findings of permanent impairment previously
established as well as the acceptance of the first recurrence in her case, appellant would always
have a degree of disability with the work injury, the subsequent authorized surgery and sequelae.
Counsel stated that hypercoagulability (the propensity to develop thrombosis or blood clots) was
generally a multifactorial disease and that thrombotic events occur when more of the
circumstantial risk factors arise. He stated that the causes for lymphedema also included
traumatic injury and surgery and asserted that whether or not appellant had predisposition or
history of these conditions, the work injury and sequelae exacerbated and permanently
aggravated them. In support of his argument, counsel submitted a medical report from
Dr. Robert Jubelirer, a Board-certified general surgeon.
In the May 11, 2009 report, Dr. Jubelirer noted examining appellant on April 8, 2009 and
provided a history as related by appellant and her attorney. He noted that the recurrence of total
disability commenced July 29, 2007 when symptoms of DVT and cellulitis recurred when
appellant was sitting and that she was out of work for seven months. Dr. Jubelirer listed
examination findings and diagnosed lymphedema of the left leg that resulted from venous
thrombosis following arthroscopic surgery for injuries sustained in a fall at work. He opined that
the fall at work was the turning point in appellant’s condition as the fall led to an aggravation of
her DVT. Dr. Jubelirer noted that, prior to the aggravation of DVT, appellant never had swelling
(lymphedema). He also advised appellant had a propensity to exacerbation of the lymphedema
with open draining sores and cellulitis. Dr. Jubelirer explained that appellant’s DVT injured the
venous valves and normal sequelae of DVT was the development of venous valvular
insufficiency and leg pain and lymphedema. He stated that appellant’s main problem was her
huge, chronically swollen leg. Dr. Jubelirer indicated that this had only been since the fall at
work and was due to DVT, chronic venous insufficiency and lymphedema. He stated that she
remained prone to exacerbations of cellulitis open sores and pain. Appellant was more prone to
developing subsequent episodes of thrombophlebitis that could be triggered by activity.
Dr. Jubelirer noted that such occurrences were not due to the activity but were due to the severity
of her ongoing condition. He stated that, because of the permanent DVT aggravation, appellant
was prone to sequelae of lymphedema, including cellulitis that caused her hospitalization on
1

Docket No. 06-520 (issued October 13, 2006). The Office accepted the claim for contusion to the elbow and
forearm, tenosynovitis of the left foot and ankle, contusion of the left knee, left sprain and strain of the ankle, and
aggravation of preexisting deep venous thrombosis (DVT) resulting in permanent restrictions and authorized all
appropriate objective testing, including a July 21, 2003 arthroscopic surgery to evaluate the cause of appellant’s
ankle swelling and pain.
2

Docket No. 08-834 (issued November 6, 2008).

2

July 29, 2007. Dr. Jubelirer opined that the lymphedema was caused by the traumatic injury and
surgery. Appellant’s work injury and its sequelae exacerbated and permanently aggravated
them. Dr. Jubelirer advised appellant would continue to have episodic flare-ups and be unable to
work during those periods. He opined that the recurrence of her severe symptoms after her
workday on July 28, 2007 was a direct result of the previous permanent aggravation of her DVT
that flared at that time and necessitated her July 29, 2007 hospitalization which did not
sufficiently improve to allow her to return to work until January 14, 2008.
The record also contains a July 10, 2008 report from Dr. Edwin L. Merow, an osteopath,
who indicated that appellant had a recurrence on July 28, 2007 which consisted of cellulitis and
an abscess on her left leg. Dr. Merow stated that appellant had significant ambulatory
dysfunction and edema since her August 2001 work accident and that her condition never
improved. He reviewed appellant’s hospitalizations as well as her medical conditions and
advised her cellulitis progressively worsened because her left leg had acute chronic swelling
(edema). Dr. Merow noted that there were other health issues which could be a contributing
factor. He advised that recurrences of cellulitis and abscesses were caused by severe swelling
that was due to the standing and walking that worsened her condition. Dr. Merow explained that
once appellant was up and walking, gravity created swelling and tremendous discomfort and
pain. He opined that her duties at work, which require standing with little elevation of her left
leg, were attributable to a recurrence of her work-related injury. Dr. Merow also indicated that
her right leg and knee were affected because of the constant pressure placed on the right leg.
By decision dated December 18, 2009, the Office denied modification of its prior
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.4
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,

3

20 C.F.R. § 10.5(x).

4

Id.

3

the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.5
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.6
ANALYSIS
Appellant claimed a recurrence of total disability commencing on July 28, 2007 causally
related to her accepted employment injuries. She has the burden to provide medical evidence
establishing that she sustained a recurrence of disability on July 28, 2007 causally related to her
accepted work-related conditions, which include aggravation of preexisting DVT in the left
lower extremity resulting in permanent restrictions.
In support of her claim, appellant submitted a May 11, 2009 report from Dr. Jubelirer
who diagnosed appellant with lymphedema of the left lower extremity. Dr. Jubelirer opined that
appellant’s lymphedema of the left lower extremity resulted from venous thrombosis following
arthroscopic surgery for injuries sustained in her fall at work. The Board notes that Dr. Jubelirer
did not address the August 27, 2007 venous duplex Doppler of the left leg that indicated no
visible thrombosis. This diminishes the value of Dr. Jubelirer’s opinion on causation.7
Dr. Jubelirer further opined that the fall at work led to the aggravation of her DVT as she never
had swelling (lymphedema) prior to the aggravation of the DVT. However, a physician’s
opinion supporting causal relationship only because a claimant was asymptomatic before an
injury is insufficient to establish causal relationship without supporting rationale.8 While
Dr. Jubelirer explained that a normal sequelae of DVT was the development of venous valvular
insufficiency, lower extremity pain, lymphedema and its sequelae, which included open draining
sores and cellulitis, he also stated appellant was more prone to episodes of thrombophlebitis,
which could be triggered by activity and were due to the severity of her ongoing condition.
Dr. Jubelirer did not adequately explain how or why the recurrence of her symptoms on July 28,
2007 following her workday was caused by the accepted DVT aggravation or the sequelae of
lymphedema, including cellulitis, rather than from thrombophlebitis resulting from her work
activity. This deficiency further lessens the probative value of his opinion.
In a July 10, 2008 report, Dr. Merow opined that appellant’s duties at work which
required standing, with little elevation of her left leg, attributed to a recurrence of her workrelated injury. However, he did not present adequate rationale to show how the July 28, 2007
5

Barry C. Peterson, 52 ECAB 120 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

6

James H. Botts, 50 ECAB 265 (1999).

7

See Arthur N. Meyers, 23 ECAB 111, 113 (1971) (where the Board found a physician’s opinion to be of
diminished probative value where the physician’s opinion in support of causal relationship was based on a history of
injury that was not corroborated by the contemporaneous medical history contained in the case record).
8

Jaja K. Asaramo, 55 ECAB 2000 (2004).

4

recurrence, which consisted of cellulitis and an abscess on her left leg, conditions not accepted
by the Office, were causally related to the August 15, 2001 work injury and her accepted
conditions. Dr. Merow stated that appellant had significant ambulatory dysfunction and edema
since her August 2001 work accident and her condition never improved. As previously noted, a
physician’s opinion supporting causal relationship only because a claimant was asymptomatic
before an injury is insufficient to establish causal relationship without supporting rationale.9
Dr. Merow stated appellant’s cellulitis progressively worsened because of her acute chronic
swelling in the left leg and opined that her significant ambulatory dysfunction was due to the
chronic phase of her lymphedema. He explained that recurrences of cellulitis and abscesses
caused by severe swelling which were due to standing and walking that worsened her condition,
but he did not explain how such acute chronic swelling in the left leg was caused or contributed
to by her accepted conditions other than generally attributing such to standing and walking.
Without any explanation or rationale for the conclusion reached, such report is insufficient to
establish causal relationship between appellant’s conditions beginning July 28, 2007 to the
accepted work injury and her accepted conditions.
The Board finds that appellant has not submitted sufficiently rationalized medical
evidence to establish that she was totally disabled beginning July 28, 2007 due to her
employment-related conditions. Furthermore, there is no evidence, nor has appellant alleged,
showing that she experienced a change in the nature and extent of the limited-duty requirements
or was required to perform duties which exceeded her medical restrictions.
On appeal, appellant’s attorney asserts arguments similar to those asserted on
reconsideration before the Office. However, as explained, appellant has not met her burden of
proof to establish her claim for a recurrence of disability.10
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
total disability beginning on July 28, 2007 causally related to her accepted employment-related
injuries.

9

Id.

10

Among appellant’s arguments is that her significant impairment rating supports her recurrence of disability
claim. The Board has held that disability is thus not synonymous with physical impairment, which may or may not
result in an incapacity to earn the wages. Maxine J. Sanders, 46 ECAB 835 (1995).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated December 18, 2009 is affirmed.
Issued: December 1, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

